MeMILLAN, Judge.
The State appeals from the trial court’s order granting Freda Marie Compton’s motion to suppress what she alleges was illegally seized evidence.
On this appeal, the State asserts that Compton had no standing to raise the issue of the validity of a warrantless search of the vehicle that she was driving. The State did not raise the issue of standing at the suppression hearing; that issue, therefore, has been waived. While it is true that Compton did not demonstrate that she had a legitimate expectation of privacy in the vehicle from which the evidence was seized pursuant to the warrantless search, the State did not question her standing to raise a Fourth Amendment challenge below; it is therefore precluded from questioning standing on appeal. See Hopkins v. State, 661 So.2d 774 (Ala.Cr.App.1994); Cook v. State, 574 So.2d 905 (Ala.Cr.App.1990).
The order of the trial court granting the motion to suppress was proper.
AFFIRMED.
All Judges concur, except BROWN, J., who concurs in result only, without opinion.